Opinion issued March 22, 2012.
 


 
 
 
 
In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-11-00976-CR
———————————
SHANNON
CAMILLE ALEXANDER,
Appellant
V.
THE STATE OF TEXAS, Appellee

 

 
On Appeal from the 56th District Court 
Galveston County, Texas

Trial Court Cause No. 10CR0573

 
MEMORANDUM
OPINION
Appellant,
Shannon Camille Alexander, has filed a motion to dismiss the appeal.   The motion complies with Texas Rule of
Appellate Procedure.  See Tex.
R. App. P. 42.2(a).
 We have not issued a decision in the
appeal.  The Clerk of this Court has sent
a duplicate copy to the trial court clerk. Id.
Accordingly,
we dismiss the appeal.  See Tex.
R. App. P. 43.2(f).
 We dismiss any pending motions as moot.
We direct the Clerk to issue the mandate within 10 days of
the date of this opinion.  See Tex.
R. App. P. 18.1.
PER CURIAM
Panel consists of Justices Jennings, Massengale, and Huddle.
Do not publish. 
 Tex. R. App. P. 47.2(b).